People v Harris (2016 NY Slip Op 06841)





People v Harris


2016 NY Slip Op 06841


Decided on October 19, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2015-04411
 (Ind. No. 1124/13)

[*1]The People of the State of New York, respondent,
vDennis Harris, appellant.


Law Office of Thomas R. Villecco, P.C., Jericho, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and John B. Latella of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Murphy, J.), dated April 27, 2015, convicting him of attempted criminal possession of a forged instrument, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the circumstances presented, the defendant's contention that a showup identification conducted by members of the Nassau County Police Department on June 16, 2013, should have been suppressed was forfeited by the entry of his plea of guilty. The record on appeal shows that the hearing court never ruled on that branch of the defendant's omnibus motion which was to suppress the showup identification, and the omission was never brought to the hearing court's attention prior to the defendant's election to enter a plea of guilty. By pleading guilty after the Wade hearing (see United States v Wade, 388 U.S. 218) had taken place but before a decision was rendered thereon, the defendant forfeited his right to appellate review of the undecided issue (see People v Lleras, 140 AD3d 985; People v Newkirk, 133 AD3d 1364; People v Russell, 128 AD3d 1383; People v Rodriguez, 118 AD3d 1182; People v Gillett, 105 AD3d 1444; People v Rosario, 64 AD3d 1217).
In light of our determination, we need not reach the defendant's contentions regarding the limited scope of his appeal waiver or the merits of the suppression motion.
CHAMBERS, J.P., DICKERSON, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court